IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-76,772


EX PARTE DAVID CLAYTON RATLIFF, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. CR-08-0234 IN THE 43RD DISTRICT COURT

FROM PARKER COUNTY



 Per curiam.
 
O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of possession of a
controlled substance and sentenced to fifteen years' imprisonment.  The Second Court of Appeals
affirmed his conviction. Ratliff v. State, 320 S.W.3d 857 (Tex. App.-Ft. Worth 2010). 
	Applicant contends, inter alia, that his trial counsel rendered ineffective assistance because
he did not communicate with Applicant prior to trial, he presented harmful evidence to the jury, and
that he failed to convey a plea bargain offer.  
	The trial court has determined that trial counsel was ineffective and that such ineffective
representation prejudiced Applicant.  We agree.  Relief is granted.  The judgment in Cause No. CR-08-0234 in the 43rd Judicial District Court of Parker County is set aside, and Applicant is remanded
to the custody of the sheriff of Parker County.  The trial court shall issue any necessary bench
warrant within 10 days after the mandate of this Court issues.
	Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional
Institutions Division and Pardons and Paroles Division.
Delivered: April 18, 2012
Do Not Publish